Citation Nr: 0103626	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative status, arthrodesis, status post 
traumatic arthritis of the left tibial talar joint, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected postoperative status, surgical repair of the 
extensor hallucis longus, left foot, currently evaluated as 
20 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  






REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the RO.  



REMAND

The veteran contends that his service-connected left foot and 
ankle conditions are more disabling than as currently rated.  

The veteran was most recently afforded a VA examination in 
conjunction with his claim in September 1999.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disabilities at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether his left foot and ankle disabilities are manifested 
by pain with use, weakened movement, excess fatigability, 
incoordination or any other functionally disabling symptoms.  
Additionally, and most importantly, this opinion should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.  

The examining physician should also comment as to whether the 
veteran's scars are poorly nourished, tender or ulcerated and 
whether there is any functional limitation attributable 
thereto.  Furthermore, a neurological examination should be 
conducted to identify any nerve damage that may have resulted 
from the veteran's pungi stick wound.  In addition, any 
pertinent treatment records should be obtained for review.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, the Board notes that as the TDIU issue is 
inextricably intertwined with the remaining issues on appeal, 
consideration of the TDIU issue should be deferred until 
those issues are resolved.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
left foot and ankle disabilities since 
September 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded VA 
examinations, to include a neurological 
examination to identify any nerve damage 
that may have resulted from the veteran's 
pungi stick wound, in order to determine 
the nature and current severity of the 
service-connected left foot and ankle 
disabilities.  The claims folder should 
be made available to the examiner for 
review.  All indicated testing should be 
performed, including x-ray, neurological 
and range of motion studies.  The 
examiner should fully describe the nature 
of the pungi wound residuals, to include 
a detailed account of the muscle groups 
involved, nerve involvement, and 
degenerative changes, as well as the 
nature and extent of any functional 
impairment.  The examiner should state 
whether there is any atrophy, weakness, 
fatigability, incoordination, or pain on 
movement of the left foot or ankle due to 
the service-connected wound.  The 
examining physician should also comment 
as to whether the veteran's scars are 
poorly nourished, tender or ulcerated and 
whether there is any functional 
limitation attributable thereto.  In 
addition, based on his/her review of the 
case, it is requested that the examiner 
express a medical opinion as to the 
degree of industrial incapacity caused by 
the service-connected left foot and ankle 
disabilities to include an opinion as to 
whether these service-connected 
disabilities alone prevent the veteran 
from securing and following substantially 
gainful employment consistent with work 
and educational background.  A complete 
rationale for all opinions expressed 
should be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims to 
include consideration of the Court's 
holding in DeLuca and whether separate 
compensable ratings are warranted for any 
associated scarring.  The RO in this 
regard must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




